In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Suffolk County (Henry, J.), dated September 30, 2003, which granted the defendants’ motion to dismiss the complaint pursuant to CPLR 3126 based on the plaintiffs’ failure to comply with court-ordered discovery.
Ordered that the order is affirmed, with one bill of costs.
Where a party disobeys a court order and by his or her conduct frustrates the disclosure scheme provided by the CPLR, as the plaintiffs did here, dismissal of a pleading is within the broad discretion of the trial court (see Kihl v Pfeffer, 94 NY2d 118, 122-123 [1999]; Abouzeid v Cadogan, 291 AD2d 423 [2002]). Pursuant to a prior order of the Supreme Court dated January 22, 2003, the plaintiffs were required to appear for depositions on or before April 3, 2003, or have their complaint dismissed for failure to comply (see Abouzeid v Cadogan, supra). Since the plaintiffs did not appear for depositions, the Supreme Court providently exercised its discretion in granting the defendants’ motion to dismiss the complaint pursuant to CPLR 3126 based on the plaintiffs’ failure to comply with court-ordered discovery. Florio, J.P., Krausman, Goldstein and Mastro, JJ., concur.